Exhibit 99.1 MICHAEL BRUCH APPOINTED CHIEF FINANCIAL OFFICER OF CESCA THERAPEUTICS Rancho Cordova, CA, October 26, 2015 Cesca Therapeutics Inc. (NASDAQ: KOOL), an autologous cell-based regenerative medicine company, today announced that the Board of Directors had appointed Michael Bruch Chief Financial Officer. Bruch (50), was appointed Interim Chief Financial Officer in May 2015. Prior to that he had served as Controller since joining the Company in 2003. As Controller he was responsible for the Company’s Accounting and Internal Control functions. He also played a key role in integrating TotipotentRX after the 2014 merger between the two companies. Bruch has over 25 years of experience in various financial and managerial roles at a number of world-class companies, including General Electric and Dada Micro Scan (now Siemens Healthcare). He is a Certified Public Accountant and graduated with honors from California State University, Sacramento, with a Bachelor of Science degree in business administration. Robin C. Stracey, Cesca Therapeutics’ CEO, commented “I am delighted that Mike has accepted the position of Chief Financial Officer. He has done an outstanding job as Interim CFO, reinforcing our belief that he is the right person to lead the Company’s Finance function as we continue our transformation into a fully integrated regenerative medicine company.” About Cesca Therapeutics Inc. Cesca Therapeutics Inc. ( www.cescatherapeutics.com ) is engaged in the research, development and commercialization of autologous cell-based therapeutics for use in regenerative medicine. The Company is a leader in the development and manufacture of automated blood and bone marrow processing systems that enable the separation, processing and preservation of cell and tissue therapy products. These include: ● SurgWerks
